Citation Nr: 0418598	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-18 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for cholecystitis.

3.  Entitlement to service connection for bilateral senile 
cataracts.

4.  Entitlement to service connection for a rotator cuff 
injury of the right shoulder.

5.  Entitlement to service connection for osteoarthritis of 
the left knee and fingers of both hands.  

6.  Entitlement to service connection for malaria.

7.  Entitlement to service connection for residuals of a 
bullet wound and wounds due to grenade splinters to the left 
leg. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had Recognized Guerilla Service from February 
1943 to September 1945.  

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Manila, Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  Diabetes mellitus was not present in service and there 
has been no competent evidence submitted relating diabetes 
mellitus to service.  

2.  Cholecystitis was not present in service and there has 
been no competent medical evidence submitted relating any 
current cholecystitis to service.

3.  Bilateral senile cataracts were not present in service 
and there has been no competent medical evidence submitted 
relating bilateral senile cataracts to service.

4.  A rotator cuff injury of the right shoulder or residuals 
thereof were not present in service and there has been no 
competent medical evidence submitted relating any current 
residuals of a right rotator cuff injury to service.

5.  Osteoarthritis of the left knee or hands of both fingers 
was not present in service or for many years thereafter and 
there has been no competent medical evidence submitted 
relating any current osteoarthritis to the veteran's period 
of service.  

6.  Malaria was not present in service and there has been no 
competent medical evidence submitted relating any current 
malaria or residuals thereof to service.

7.  Residuals of a bullet wound or wounds due to grenade 
fragments were not present in service and there has been no 
competent evidence submitted relating any current residuals 
of a bullet wound or wounds due to a grenade to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  Cholecystitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

3.  Bilateral senile cataracts were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

4.  Residuals of a rotator cuff injury of the right shoulder 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

5.  Osteoarthritis of the left knee and fingers of both hands 
was not incurred in or aggravated by service nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

6.  Malaria was not incurred in or aggravated by service nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

7.  Residuals of a bullet wound or wounds due to grenade 
splinters were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the February 2002 rating 
determination, the April 2003 SOC, and the July 2003 SSOC 
informed the appellant of the information and evidence needed 
to substantiate this claim.  In a January 2003 letter, the RO 
informed the veteran of the VCAA.  It specifically notified 
him of VA's duty to notify him about his claim, VA's duty to 
assist him in obtaining evidence for his claim, what the 
evidence had to show to establish entitlement, what he could 
do to help with his claim, what had been done to help in the 
processing of his claim, where and when to send information 
or evidence, what evidence VA had to support his claim, and 
where to contact VA if he had any questions or needed 
assistance. 

In a September 2003 letter, the RO again informed the veteran 
of the VCAA of 2000.  It specifically notified him of VA's 
duty to notify him about his claim, VA's duty to assist him 
in obtaining evidence for his claim, what was still needed 
from him, where he should send the information, where to 
contact VA if he had questions or needed assistance, what was 
the status of his claim and how he could help, what VA was 
responsible for obtaining, and what evidence VA would make 
reasonable efforts to obtain. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, in a September 2003 
statement in support of claim, the veteran indicated that he 
had no further evidence to submit.  

As for the necessity for an examination, the Board notes that 
the evidence before the Secretary does not, taking into 
account all information and lay or medical evidence 
(including statements of the claimant), indicate that the 
disorders at issue may be associated with the veteran's 
active military service.  Furthermore, an examination is not 
required because there is no reasonable possibility that an 
examination would aid in substantiating the claim.  See 
Winters v. West, 12 Vet. App. 203, 207 (1999), and Soyini v 
Derwinski, 1 Vet. App. 540, 546 (1991), which stand for the 
proposition that the law does not require a useless act.  The 
Board also notes that the medical records which are contained 
in the claims folder are adequate for rating purposes and 
permit the claim to be rated without further examination.  
38 C.F.R. § 3.326(b) (2003).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

The Court's decision in Pelegrini v. Principi, No. 01-944 
(Vet. App., June 24, 2004) (Pelegrini II, which replaced the 
opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004)), 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In addition to the January and 
September 2003 letters, the veteran was also notified of the 
VCAA laws and regulations as part of the April 2003 SOC. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

In addition to the above, the pertinent laws and regulations 
provide that arthritis, diabetes mellitus, or malaria will be 
presumed to have been incurred in service if they become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A review of the veteran's records demonstrates that on his 
Affidavit for Philippine Army Personnel, dated and signed by 
the veteran in June 1946, he indicated that he had not 
incurred any wounds or illnesses from December 8, 1941, to 
the time of his signing the affidavit.  

In December 2002, the veteran requested service connection 
for residuals of bullet wound and wounds due to grenade 
splinters to the left leg, malaria, diabetes mellitus, 
cholecystitis, bilateral senile cataracts, residuals of a 
rotator cuff injury of the right shoulder, and osteoarthritis 
of the left knee and fingers of both hands.

In support of his claim, the veteran submitted an October 
2002 medical certificate from R. Y., M.D.,  indicating that 
he had treated the veteran for NIDDM and acute cholecystitis 
from March 7 to March 11, 1997.  

The veteran also submitted a November 2002 letter from L. C., 
M.D., a private physician, indicating that he had been 
hospitalized in August 1980 for malaria.  The veteran further 
submitted a December 2002 medical certificate from C. A., 
M.D., a private physician, indicating that the veteran had 
been treated for a rotator cuff injury of the right shoulder 
and osteoarthritis of the left knee, right fingers, and left 
hand.  Dr. A. noted that the veteran had been a patient of 
his since December 2002 and had been sick since November 
2002.  

The veteran also submitted an undated medical certificate 
from F. D., M.D., indicating that the veteran had been a 
patient of his from 1969 to 1979 on and off for chills, and 
fever.  He also noted that the veteran had been receiving 
anti-malarial medication.

The veteran further submitted a December 2002 medical 
certificate from J. G., M. D., which indicated that the 
veteran had senile cataracts in both eyes.  

In February 2003, the veteran submitted an ultrasound, dated 
in March 1997, that revealed that he had diffuse parenchymal 
liver disease and thickening of the gall bladder walls 
probably suggestive of cholecystitis.  Also received at that 
time was a February 2002 statement in support of claim from 
Dr. D., indicating that the veteran had been treated off and 
on from 1969 to 1979 for malaria.  

In his March 2003 notice of disagreement and his June 2003 
substantive appeal, the veteran again requested service 
connection for the above disorders, claiming they were 
related to service.  

In a June 2003 affidavit, Dr. D. again reported that he had 
treated the veteran for malaria from 1969 to 1979.  He stated 
that during those years of treatment, he found that the 
veteran's malaria had been acquired in Lapaz, Langasian, a 
place noted for malaria, during his active military service 
as a member of the guerilla forces during World War II.  Dr. 
D. further indicated that he had noted several residual scars 
from wounds in the veteran's left leg, which were incurred 
while the veteran was on active service with the guerilla 
forces during World War II.  




Diabetes Mellitus

Service connection is not warranted for diabetes mellitus.  
On his June 1946 Philippine affidavit, the veteran indicated 
that he had had no illnesses since December 1941.  

There are no medical records in the years immediately 
following service which make reference to diabetes mellitus.  

Treatment records obtained in conjunction with the veteran's 
claim demonstrate that he was diagnosed with NIDDM in March 
1997.  

While the Board notes that the veteran was found to have 
diabetes mellitus in March 1997, these findings occurred many 
years after service.   Accordingly, it cannot be presumed to 
have been incurred in service.  

Although the Board is sympathetic to the veteran's beliefs 
that he currently has diabetes mellitus which is related to 
service, he, as a lay person, is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Moreover, there has 
been no competent medical evidence submitted linking diabetes 
mellitus to the veteran's period of service.  

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any diabetes 
mellitus that the veteran has is not related to his period of 
service.  Therefore, service connection is not warranted.


Cholecystitis

Service connection is not warranted for cholecystitis.  On 
his June 1946 Philippine affidavit, the veteran indicated 
that he had had no illnesses since December 1941.  

There are no medical records in the years immediately 
following service which make reference to cholecystitis.  

Treatment records obtained in conjunction with the veteran's 
claim demonstrate that he was diagnosed with cholecystitis in 
March 1997.  

While the Board notes that the veteran was found to have 
cholecystitis in March 1997, these findings occurred many 
years after service.  Moreover, there has been no competent 
medical evidence submitted linking cholecystitis to the 
veteran's period of service.

Although the Board is sympathetic to the veteran's beliefs 
that he currently has cholecystitis which is related to 
service, he is not competent to offer opinions on medical 
diagnosis or causation.  See Espiritu and Moray. 

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any 
cholecystitis that the veteran has is not related to his 
period of service.  Therefore, service connection is not 
warranted.


Bilateral Senile Cataracts

Service connection is not warranted for bilateral senile 
cataracts.  On his June 1946 Philippine affidavit, the 
veteran indicated that he had had no illnesses since December 
1941.  

There are no medical records in the years immediately 
following service which make reference to bilateral senile 
cataracts.  

Treatment records obtained in conjunction with the veteran's 
claim demonstrate that the veteran was diagnosed with 
bilateral senile cataracts in December 2002.  

While the Board notes that the veteran was found to have 
bilateral senile cataracts in December 2002, these findings 
occurred many years after service.  Moreover, there has been 
no competent medical evidence submitted linking bilateral 
senile cataracts to the veteran's period of service.

Although the Board is sympathetic to the veteran's beliefs 
that he currently has bilateral senile cataracts which are 
related to service, he is not competent to offer opinions on 
medical diagnosis or causation.  

The preponderance of the evidence shows that any bilateral 
senile cataracts that the veteran has are not related to his 
period of service.  Therefore, service connection is not 
warranted.


Residuals of a Right Rotator Cuff Injury

Service connection is not warranted for residuals of a right 
rotator cuff injury.  On his June 1946 Philippine affidavit, 
the veteran indicated that he had had no illnesses since 
December 1941.  

There are no medical records in the years immediately 
following service which make reference to a right rotator 
cuff injury.  

Treatment records obtained in conjunction with the veteran's 
claim demonstrate that he was diagnosed with a right rotator 
cuff injury in December 2002.  The veteran was noted to have 
been sick since November 2002 at that time.  

While the Board notes that the veteran was found to have a 
right rotator cuff injury in December 2002, this finding 
occurred many years after service.  Moreover, the veteran was 
noted to have had this problem since November 2002.  
Furthermore, there has been no competent medical evidence 
submitted linking any right rotator cuff injury, or residuals 
therefrom, to the veteran's period of service.

While the Board is sympathetic to the veteran's beliefs that 
he currently has residuals of a right rotator cuff injury 
which are related to service, he is not competent to offer 
opinions on medical diagnosis or causation.  

The preponderance of the evidence shows that any current 
residuals of a right rotator cuff injury that the veteran has 
are not related to his period of service.  Therefore, service 
connection is not warranted.


Osteoarthritis of the Left Knee and Fingers of Both Hands

Service connection is not warranted for osteoarthritis of the 
left knee and fingers of both hands.  On his June 1946 
Philippine affidavit, the veteran indicated that he had had 
no illnesses since December 1941.  

There are no medical records in the years immediately 
following service which make reference to osteoarthritis of 
the left knee and fingers in both hands.  

Treatment records obtained in conjunction with the veteran's 
claim demonstrate that he was diagnosed with osteoarthritis 
of the left knee and fingers in both hands in December 2002.  
The veteran was noted to have been sick since November 2002 
at that time.  

While the Board notes that the veteran was found to have 
osteoarthritis of the left knee and fingers in both hands in 
December 2002, this finding occurred many years after 
service.  Moreover, the veteran was noted to have had this 
problem since November 2002.  Furthermore, there has been no 
competent medical evidence submitted linking any 
osteoarthritis of the left knee and fingers in both hands to 
the veteran's period of service.

While the Board is sympathetic to the veteran's beliefs that 
he currently has osteoarthritis of the left knee and fingers 
in both hands which is related to service, he is not 
competent to offer opinions on medical diagnosis or 
causation.  

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any current 
osteoarthritis of the left knee and fingers in both hands 
that the veteran has are not related to his period of 
service.  Therefore, service connection is not warranted.


Malaria

Service connection is not warranted for malaria.  On his June 
1946 Philippine affidavit, the veteran indicated that he had 
had no illnesses since December 1941.  

There are no medical records in the years immediately 
following service which make reference to treatment for 
malaria.

Treatment records obtained in conjunction with the veteran's 
claim demonstrate that in an undated treatment report, Dr. D. 
stated that he had treated the veteran for malaria from 1969 
to 1979.  In his June 2003 affidavit, Dr. D. again reported 
that he had treated the veteran for malaria from 1969 to 
1979.  He indicated that he had learned during the years of 
treatment that the veteran had contracted malaria during 
World War II.  

While the Board notes that the veteran was reported to have 
received treatment for malaria from 1969 to 1979, this 
finding occurred many years after service.  Accordingly, it 
may not be presumed to have been incurred in service.  

Although the Board is sympathetic to the veteran's beliefs 
that he currently has malaria which is related to service, he 
is not competent to offer opinions on medical diagnosis or 
causation.  The Board does note that Dr. D., in his June 2003 
affidavit, indicated that he had learned during the veteran's 
treatment that the veteran had contracted malaria during 
World War II.  

Any post-service medical opinion that links post-service 
malaria to service is afforded little probative value since 
the Board does not accept his history.  Dr. D.'s finding that 
the veteran's malaria is linked to service comes only as a 
result of the history provided by the veteran.  There is an 
absence of competent and credible evidence of inservice 
malaria.  The service medical records and the absence of 
treatment of malaria for more than 22 years following the 
veteran's separation from service are afforded greater 
probative value and lead the Board to the conclusion that 
malaria was not incurred in service.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any current 
malaria or residuals thereof, is not related to his period of 
service.  Therefore, service connection is not warranted.


Residuals of Bullet Wound and Wounds due to Grenade Splinters 
to the Left Leg

Service connection is not warranted for residuals of bullet 
wound and wounds due to grenade splinters to the left leg.  
On his June 1946 Philippine affidavit, the veteran indicated 
that he had had no illnesses since December 1941.  

There are no medical records in the years immediately 
following service which make reference to residuals of a 
bullet wound or wounds due to grenade splinters to the left 
leg.

Treatment records obtained in conjunction with the veteran's 
claim demonstrate that in his June 2003 affidavit, Dr. D. 
indicated that he had learned during the years of veteran's 
treatment for malaria between 1969 and 1979, that the veteran 
had residuals scars of wounds received in World War II. 

Although the Board is sympathetic to the veteran's beliefs 
that he currently has residuals of bullet wound and wounds 
due to grenade splinters to the left leg which are related to 
service, he is not competent to offer opinions on medical 
diagnosis or causation.  The Board does note that Dr. D., in 
his June 2003 affidavit indicated that he had observed 
residuals scars of wounds sustained by the veteran in World 
War II.  

Any post-service medical opinion that linked post-service 
residuals of bullet wound and wounds due to grenade splinters 
to the left leg to service is afforded little probative value 
since the Board does not accept the veteran's history.  Dr. 
D.'s finding that the veteran's residuals of bullet wound and 
wounds due to grenade splinters to the left leg are linked to 
service comes only as a result of the history provided by the 
veteran.  There is an absence of competent and credible 
evidence of an inservice bullet wound or wounds due to 
grenade splinters to the left leg.  The service medical 
records and the absence of treatment for residuals of a 
bullet wound or wounds due to grenade splinters are afforded 
greater probative value and lead the Board to the conclusion 
that a bullet wound or wounds due to grenade splinters to the 
left leg were not incurred in service.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any current 
residuals of a bullet wound or wounds due to grenade 
splinters to the left leg are not related to his period of 
service.  Therefore, service connection is not warranted.


Application of 38 U.S.C.A. § 1154

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.")

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
any currently claimed disorder to his period of service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  There has 
been no competent evidence submitted linking any current 
claimed disorder to the veteran's period of service.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for cholecystitis is denied.

Service connection for bilateral senile cataracts is denied.

Service connection for residuals of a rotator cuff injury of 
the right shoulder is denied.

Service connection for osteoarthritis of the left knee and 
fingers in both hands is denied.  

Service connection for malaria is denied.

Service connection for residuals of a bullet wound and wounds 
due to grenade splinters to the left leg is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



